Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/16/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claim(s) 09/27/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For the sake of completeness of response, Examiner's responses to Applicant’s arguments are addressed below:

Regarding the rejection under Non-statutory Double Patenting, Applicant argues;
[The Examiner has provisionally rejected claims 1-4, 6-7, 9, 11-12, 14-17, 19, 22, and 24 on the ground of non-statutory double patenting as being unpatentable over claims 1-3, 6, 8-11, 14, and 16 of US Patent No. 11,252,486 and over claims 1-22 of co-pending Application No. 16/960,757. The Applicant does not agree that the present claims 1-4, 6, 7, 9, 11, 12, 14-17, 19, 22, and 24 are obvious over US Patent No. 11,252,486 and Application No. 16/960,757. However, the Applicant may be willing to file a terminal disclaimer if necessary when the claims are indicated as allowable.]

Examiner made attempts to contact Applicants Representatives to expedite prosecution. Attempts were unsuccessful. 

Claim Objections
Claim 22 is objected to because of the following informalities: 
Applicant recites “wherein the RFID reader antenna is position within the reaction zone of the reactor vessel”. Should be corrected to “wherein the RFID reader antenna is positioned within the reaction zone of the reactor vessel”.
  Appropriate correction is required.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4,6-7,9, 11-12,14-17, 22, 24 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-3, 6,8-11,14 and 16 of PN No.11,252,486. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Patent No. 11,252,486 Claims
Current Application 16/960,783 Claims
Claim 1
Claim 1
Claim 1
Claim 2
Claim 2
Claim 3
Claim 6
Claim 4
Claim 8
Claim 6
Claim 6
Claim 7
Claim 3
Claim 9
Claim 8
Claim 11
Claim 6
Claim 12
Claim 9
Claim 14
Claim 9
Claim 15
Claim 10
Claim 16
Claim 14
Claim 17
Claim 11
Claim 22
Claim 16
Claim 24



Claims 1-4,6-7,9, 11-12,14-17,19, 22, 24 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-22 of co pendingApplication16/960,757. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	
Co-pending Application 16/960,757 Claims

Current Application 16/960,783 Claims
Claim 1
Claim 1
Claim 2
Claim 2
Claim 3
Claim 3
Claim 8
Claim 4
Claim 6
Claim 6
Claims 7 and/or 3
Claim 7
Claim 4
Claim 9
Claims 10 and/or 6
Claim 11
Claims 7 and/or 3
Claim 12
Claim 12
Claim 14
Claim 13
Claim 15
Claim 14
Claim 16
Claim 19
Claim 17
Claims 17 and/or 21
Claim 19
Claim 15
Claim 22
Claims 17 and/or 21
Claim 24





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11-17, 19-22, 24-26 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Nouri et al. (US 2017/0253815, hereby referred as Nouri) in view of Lund et al. (US 2015/0268079, hereby referred as Lund). 
Regarding claim 1, 
Nouri discloses;
A system for wirelessly monitoring process conditions within a reactor vessel, wherein the system comprises (figures 1-2): the reactor vessel that defines a reaction zone (reactor vessel 100/200); wherein within the reaction zone is a catalyst bed comprising catalyst particles (see element 110).

Nouri does not disclose;
Wherein within the catalyst bed is an RFID sensor configured to sense a reactor condition within the reaction zone, receive an interrogation signal, and in response to the interrogation signal, transmit an RFID transponder signal that includes information representative of the reactor condition; and an RFID reader antenna that is wirelessly linked to the RFID sensor and configured to transmit the interrogation signal and receive the RFID transponder signal that is responsive to the interrogation signal.

However, Lund teaches;
Wherein within the catalyst bed is an RFID sensor configured to sense a reactor condition within the reaction zone, receive an interrogation signal, and in response to the interrogation signal, transmit an RFID transponder signal that includes information representative of the reactor condition; and an RFID reader antenna that is wirelessly linked to the RFID sensor and configured to transmit the interrogation signal and receive the RFID transponder signal that is responsive to the interrogation signal (see figure 3c and paragraphs [0103]-[0105] for teaching the RFID sensor and reader in the reactor vessel).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein within the catalyst bed is an RFID sensor configured to sense a reactor condition within the reaction zone, receive an interrogation signal, and in response to the interrogation signal, transmit an RFID transponder signal that includes information representative of the reactor condition; and an RFID reader antenna that is wirelessly linked to the RFID sensor and configured to transmit the interrogation signal and receive the RFID transponder signal that is responsive to the interrogation signal, as taught by Lund, into Nouri in order to provide an antenna for receiving and transmitting for the device to provide temperature and pressure measurement.    

Regarding claim 2, 
Nouri discloses;
Wherein the catalyst particles comprise an inorganic oxide component and a metal component (see paragraph [0094] for disclosing metal oxide particles).  

Regarding claim 3, 
Nouri does not disclose;
Wherein the RFID sensor comprises an RFID tag operatively connected to sensor means for sensing the reactor condition and providing a sensor input to the RFID tag representative of the reactor condition, wherein the sensor is configured with the RFID tag to provide the RFID transponder signal including information representative of the reactor condition.  

However, Lund teaches;
Wherein the RFID sensor comprises an RFID tag operatively connected to sensor means for sensing the reactor condition and providing a sensor input to the RFID tag representative of the reactor condition, wherein the sensor is configured with the RFID tag to provide the RFID transponder signal including information representative of the reactor condition (see paragraph [0104]).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the RFID sensor comprises an RFID tag operatively connected to sensor means for sensing the reactor condition and providing a sensor input to the RFID tag representative of the reactor condition, wherein the sensor is configured with the RFID tag to provide the RFID transponder signal including information representative of the reactor condition, as taught by Lund, into Nouri in order to provide an antenna for receiving and transmitting for the device to provide temperature and pressure measurement.  

Regarding claim 4, 
Nouri does not disclose;
Wherein the RFID reader antenna is positioned external to the reactor vessel.

However, Lund teaches;
Wherein the RFID reader antenna is positioned external to the reactor vessel (figure 3c).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the RFID reader antenna is positioned external to the reactor vessel, as taught by Lund, into Nouri in order to provide an antenna for receiving and transmitting for the device to provide temperature and pressure measurement.  

Regarding claim 6, 
Nouri discloses;
Wherein the reactor condition is selected from the group of environmental conditions consisting of pressure, temperature (see abstract), chemical composition, vapor and liquid composition, density, flow rate, pH, vibration, radiation, magnetic flux, light intensity and sound intensity.  

Regarding claim 7, 
Nouri does not disclose;
Wherein the RFID reader antenna is operatively connected to a reader for providing the interrogation signal to the RFID reader antenna and for receiving the RFID transponder signal from the RFID reader antenna.  

However, Lund teaches;
Wherein the RFID reader antenna is operatively connected to a reader for providing the interrogation signal to the RFID reader antenna and for receiving the RFID transponder signal from the RFID reader antenna (see paragraph [0014]).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the RFID reader antenna is operatively connected to a reader for providing the interrogation signal to the RFID reader antenna and for receiving the RFID transponder signal from the RFID reader antenna, as taught by Lund, into Nouri in order to provide an antenna for receiving and transmitting for the device to provide temperature and pressure measurement.  

Regarding claim 8, 
Nouri does not disclose;
Computing means configured with the reader and providing for the processing of the RFID transponder signal to provide output information relating to the reactor condition. 

However, Lund teaches;
Computing means configured with the reader and providing for the processing of the RFID transponder signal to provide output information relating to the reactor condition (se abstract for processing system and paragraph [0104] for disclosing the RFID antenna and the tag and the communication). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate computing means configured with the reader and providing for the processing of the RFID transponder signal to provide output information relating to the reactor condition, as taught by Lund, into Nouri in order to provide an antenna for receiving and transmitting for the device to provide temperature and pressure measurement.  
Regarding claim 9, 
Nouri does not disclose;
Wherein the RFID reader antenna is positioned within the reaction zone of the reactor vessel.  

However, Lund teaches;
Wherein the RFID reader antenna is positioned within the reaction zone of the reactor vessel (figures 2 and 3c and paragraph [0104]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the RFID reader antenna is position positioned within the reaction zone of the reactor vessel, as taught by Lund, into Nouri in order to provide an antenna for receiving and transmitting for the device to provide temperature and pressure measurement.  

Regarding claim 11, 
Nouri discloses;
Wherein the reactor condition is selected from the group of environmental conditions consisting of pressure, temperature (see abstract), chemical composition, vapor and liquid composition, density, flow rate, pH, vibration, radiation, magnetic flux, light intensity and sound intensity.  

Regarding claim 12, 
Nouri does not disclose;
Wherein the RFID reader antenna is operatively connected to a reader for providing the interrogation signal to the RFID reader antenna and for receiving the RFID transponder signal from the RFID reader antenna.  

However, Lund teaches;
Wherein the RFID reader antenna is operatively connected to a reader for providing the interrogation signal to the RFID reader antenna and for receiving the RFID transponder signal from the RFID reader antenna (see paragraph [0014]).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the RFID reader antenna is operatively connected to a reader for providing the interrogation signal to the RFID reader antenna and for receiving the RFID transponder signal from the RFID reader antenna, as taught by Lund, into Nouri in order to provide an antenna for receiving and transmitting for the device to provide temperature and pressure measurement.  

Regarding claim 13, 
Nouri does not disclose;
Computing means configured with the reader and providing for the processing of the RFID transponder signal to provide output information relating to the reactor condition. 

However, Lund teaches;
Computing means configured with the reader and providing for the processing of the RFID transponder signal to provide output information relating to the reactor condition (se abstract for processing system and paragraph [0104] for disclosing the RFID antenna and the tag and the communication). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate computing means configured with the reader and providing for the processing of the RFID transponder signal to provide output information relating to the reactor condition, as taught by Lund, into Nouri in order to provide an antenna for receiving and transmitting for the device to provide temperature and pressure measurement.  

Regarding claim 14, 
Nouri discloses;
A method of monitoring process conditions within a reactor vessel, wherein the method comprises (figures 1-2): providing the reactor vessel that defines a reaction zone (reactor vessel 100/200) within which is a catalyst bed comprising catalyst particles (see element 110).

Nouri does not disclose;
An RFID sensor that is wirelessly linked to an RFID reader antenna; transmitting by the RFID reader antenna an interrogation signal, which is received by the RFID sensor; and transmitting by the RFID sensor, in response to the interrogation signal, an REID transponder signal that includes information representative of a reactor condition within the reaction zone and which is received by the RFID reader antenna.  

However, Lund teaches;
An RFID sensor that is wirelessly linked to an RFID reader antenna; transmitting by the RFID reader antenna an interrogation signal, which is received by the RFID sensor; and transmitting by the RFID sensor, in response to the interrogation signal, an REID transponder signal that includes information representative of a reactor condition within the reaction zone and which is received by the RFID reader antenna (see figure 3c and paragraphs [0103]-[0105] for teaching the RFID sensor and reader in the reactor vessel).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate an RFID sensor that is wirelessly linked to an RFID reader antenna; transmitting by the RFID reader antenna an interrogation signal, which is received by the RFID sensor; and transmitting by the RFID sensor, in response to the interrogation signal, an REID transponder signal that includes information representative of a reactor condition within the reaction zone and which is received by the RFID reader antenna, as taught by Lund, into Nouri in order to provide an antenna for receiving and transmitting for the device to provide temperature and pressure measurement.    

Regarding claim 15, 
Nouri discloses;
Wherein the catalyst particles comprise an inorganic oxide component and a metal component (see paragraph [0094] for disclosing metal oxide particles).  
 
Regarding claim 16, 
Nouri does not disclose;
Wherein the RFID sensor comprises an RFID tag operatively connected to a sensor which senses the reactor condition and provides a sensor input to the RFID tag that is representative of the reactor condition; and providing the RFID transponder signal that includes information representative of the reactor condition.  

However, Lund teaches;
Wherein the RFID sensor comprises an RFID tag operatively connected to a sensor which senses the reactor condition and provides a sensor input to the RFID tag that is representative of the reactor condition; and providing the RFID transponder signal that includes information representative of the reactor condition (see paragraph [0104]).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the RFID sensor comprises an RFID tag operatively connected to a sensor which senses the reactor condition and provides a sensor input to the RFID tag that is representative of the reactor condition; and providing the RFID transponder signal that includes information representative of the reactor condition, as taught by Lund, into Nouri in order to provide an antenna for receiving and transmitting for the device to provide temperature and pressure measurement.  
 
Regarding claim 17, 
Nouri does not disclose;
Wherein the RFID reader antenna is positioned external to the reactor vessel.  

However, Lund teaches;
Wherein the RFID reader antenna is positioned external to the reactor vessel (figure 3c).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the RFID reader antenna is positioned external to the reactor vessel, as taught by Lund, into Nouri in order to provide an antenna for receiving and transmitting for the device to provide temperature and pressure measurement.  
  
Regarding claim 19, 
Nouri discloses;
Wherein the reactor condition is selected from the group of process conditions consisting of pressure, temperature (see abstract), chemical composition, vapor and liquid composition, density, flow rate, pH, vibration, radiation, magnetic flux, light intensity and sound intensity.  

Regarding claim 20, 
Nouri does not disclose;
Providing a reader which provides the interrogation signal to the RFID reader antenna and receives the RFID transponder signal from the RFID reader antenna.  

However, Lund teaches;
Providing a reader which provides the interrogation signal to the RFID reader antenna and receives the RFID transponder signal from the RFID reader antenna (see paragraph [0014]).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate providing a reader which provides the interrogation signal to the RFID reader antenna and receives the RFID transponder signal from the RFID reader antenna, as taught by Lund, into Nouri in order to provide an antenna for receiving and transmitting for the device to provide temperature and pressure measurement.  

Regarding claim 21, 
Nouri does not disclose;
Providing computing means configured with the reader; processing the RFID transponder signal; and displaying or providing output information relating to the reactor condition.  

However, Lund teaches;
Providing computing means configured with the reader; processing the RFID transponder signal; and displaying or providing output information relating to the reactor condition (se abstract for processing system and paragraph [0104] for disclosing the RFID antenna and the tag and the communication). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate providing computing means configured with the reader; processing the RFID transponder signal; and displaying or providing output information relating to the reactor condition, as taught by Lund, into Nouri in order to provide an antenna for receiving and transmitting for the device to provide temperature and pressure measurement.  

Regarding claim 22, 
Nouri does not disclose;
Wherein the RFID reader antenna is position within the reaction zone of the reactor vessel.  

However, Lund teaches;
Wherein the RFID reader antenna is position within the reaction zone of the reactor vessel (figures 2 and 3c and paragraph [0104]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the RFID reader antenna is position within the reaction zone of the reactor vessel, as taught by Lund, into Nouri in order to provide an antenna for receiving and transmitting for the device to provide temperature and pressure measurement.  

Regarding claim 24, 
Nouri discloses;
Wherein the reactor condition is selected from the group of environmental conditions consisting of pressure, temperature (see abstract), chemical composition, vapor and liquid composition, density, flow rate, pH, vibration, radiation, magnetic flux, light intensity and sound intensity.  

Regarding claim 25, 
Nouri does not disclose:
Providing a reader that provides the interrogation signal to the RFID reader antenna and receives the RFID transponder signal from the RFID reader antenna. 

However, Lund teaches;
Providing a reader that provides the interrogation signal to the RFID reader antenna and receives the RFID transponder signal from the RFID reader antenna (see paragraph [0014]).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate providing a reader that provides the interrogation signal to the RFID reader antenna and receives the RFID transponder signal from the RFID reader antenna, as taught by Lund, into Nouri in order to provide an antenna for receiving and transmitting for the device to provide temperature and pressure measurement.  

 Regarding claim 26, 
Nouri does not disclose:
Providing a computer configured with the reader; processing the RFID transponder signal; displaying or providing output information relating to the reactor condition.  

However, Lund teaches;
Providing a computer configured with the reader; processing the RFID transponder signal; displaying or providing output information relating to the reactor condition (se abstract for processing system and paragraph [0104] for disclosing the RFID antenna and the tag and the communication). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate providing a computer configured with the reader; processing the RFID transponder signal; displaying or providing output information relating to the reactor condition, as taught by Lund, into Nouri in order to provide an antenna for receiving and transmitting for the device to provide temperature and pressure measurement.  

 Regarding claim 31, 
Nouri does not disclose:
Wherein the RFID sensor comprises a passive RFID tag.  

However, Lund teaches;
Wherein the RFID sensor comprises a passive RFID tag (figure 3c and paragraphs [0103]-[0105] for teaching the RFID sensor and reader in the reactor vessel).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the RFID sensor comprises a passive RFID tag, as taught by Lund, into Nouri in order to provide an antenna for receiving and transmitting for the device to provide temperature and pressure measurement.  

 Regarding claim 32, 
Nouri does not disclose:
Wherein the RFID sensor comprises a passive RFID tag.  

However, Lund teaches;
Wherein the RFID sensor comprises a passive RFID tag (figure 3c and paragraphs [0103]- [0105] for teaching the RFID sensor and reader in the reactor vessel).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the RFID sensor comprises a passive RFID tag, as taught by Lund, into Nouri in order to provide an antenna for receiving and transmitting for the device to provide temperature and pressure measurement.  

Claims 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Nouri et al. (US 2017/0253815, hereby referred as Nouri) in view of Lund et al. (US 2015/0268079, hereby referred as Lund) as applied to claims 1 and 14 above, and further in view of Ying et al. (CN 103714371, hereby referred as Ying).
Regarding claim 27, 
Nouri, a modified, does not disclose;
Wherein the RFID sensor is surrounded by the catalyst particles.  

However, Ying teaches; 	Wherein the RFID sensor is surrounded by the catalyst particles (see abstract for teaching an RFID and figure 1 for teaching the particles). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the RFID sensor is surrounded by the catalyst particles, as taught by Lund, into Nouri as modified in order to provide systems and methods for detection of temperature changes within a fixed bed reaction system.

Regarding claim 28, 
Nouri, Lund, Ying, a modified, does not disclose;
Wherein a thickness of the catalyst particles surrounding the sensor-enabled RFID tags of the plurality is from about 0.5 to about 20 meters. 

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein a thickness of the catalyst particles surrounding the sensor-enabled RFID tags of the plurality is from about 0.5 to about 20 meters in order to use a better and proper method of producing heat, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claim 29, 
Nouri, a modified, does not disclose;
Wherein the RFID sensor is surrounded by the catalyst particles.  

However, Ying teaches; 	Wherein the RFID sensor is surrounded by the catalyst particles (see abstract for teaching an RFID and figure 1 for teaching the particles). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the RFID sensor is surrounded by the catalyst particles, as taught by Lund, into Nouri as modified in order to provide systems and methods for detection of temperature changes within a fixed bed reaction system.

Regarding claim 30, 
Nouri, Lund, Ying, a modified, does not disclose;
Wherein the interrogation and responsive signals pass through a bed thickness of catalyst particles of from about 0.5 to about 20 meters. 
 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the interrogation and responsive signals pass through a bed thickness of catalyst particles of from about 0.5 to about 20 meters, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/           Primary Examiner, Art Unit 2845